1 U.S. 265
1 Dall. 265
1 L.Ed. 130
Waltonv.Willis
No. ____.
Supreme Court of Pennsylvania
April Term, 1788

1
Where an heir at law took an intestate's lands at a valuation, it had been the practice of the Orphans Courts throughout the State, only to require him to give Bonds to those who were entitled, under the Act of Assembly, to a distributive share of the estate.


2
The Chief Justice said, in the course of the argument in this cause, that the practice above mentioned, was illegal and improper; for the Orphans Courts ought, instead of Bonds, which are a mere personal security, to take Recognizances, by which the lands themselves would be bound for the payment of the distributive shares. He added, that the Court would not enter into a retrospect upon this subject; but that, for the future, they would expect a conformity to the opinion now given.*



*
 For the decision in the principal case, see post.